   Case: 1:17-cr-00495 Document #: 117 Filed: 03/20/19 Page 1 of 2 PageID #:1092


                         THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  UNITED STATES                                    )   Case No. 17 CR 495
                                                   )
  v.                                               )   Judge Andrea R. Wood
                                                   )
  ROBERT O’ROURKE                                  )   Magistrate Judge Michael T. Mason

                   DEFENDANT’S UNOPPOSED MOTION FOR
            SHORT EXTENSION OF TIME TO FILE POST-TRIAL MOTIONS

       Defendant, Robert O’Rourke (“Mr. O’Rourke”), by and through his counsel, Kulwin,

Masciopinto & Kulwin, LLP, respectfully moves this Honorable Court, with no objection from the

Government, for entry of an Order granting Mr. O’Rourke’s motion to extend the time to file his

Federal Rule of Criminal Procedure 33(b)(2) motion for a new trial and Federal Rule of Criminal

Procedure 29(c) motion for judgment of acquittal from March 25, 2019 to March 28, 2019. In

support of this motion, Mr. O’Rourke states as follows:

       1.      On February 25, 2019, the jury returned a verdict of guilty against Mr. O’Rourke

on 10 of the 26 counts charged in the indictment. Dkt. No. 112. Immediately thereafter, Mr.

O’Rourke renewed his motion for judgment of acquittal pursuant to FRCP 29(c) and the Court

entered a briefing schedule directing Mr. O’Rourke to file his written memorandum in support of

his oral motion on or before March 25, 2019. Id. Mr. O’Rourke’s FRCP 33(b)(2) motion for a

new trial is likewise due on or before March 25, 2019. Dkt. No. 111.

       2.      Counsel has been working diligently to complete Mr. O’Rourke’s post-trial

motions, however, due to the press of other obligations and the complexity of the issues raised at

trial, counsel will be unable to file both motions by March 25, 2019. As such, Mr. O’Rourke

requests a short extension of time in order to adequately address all post-trial issues to be raised in

the motions.

       3.      Defense counsel has conferred with the government and there is no objection to this

                                                  1
   Case: 1:17-cr-00495 Document #: 117 Filed: 03/20/19 Page 2 of 2 PageID #:1092


motion.

       WHEREFORE, Defendant Robert O’Rourke respectfully moves this Honorable Court to

grant this Motion and extend the briefing schedule on his FRCP 29(c) and FRCP 33(b)(2) motions

from March 25, 2019 to March 28, 2019.

                                           Respectfully Submitted,

                                           KULWIN, MASCIOPINTO & KULWIN, LLP


                                           By:    /s/ Rachel A. Katz
                                                  One of Defendant’s Attorneys

Anthony J. Masciopinto & Rachel A. Katz
Kulwin, Masciopinto & Kulwin, LLP
161 N. Clark Street, Suite #2500
Chicago, Illinois 60601
T: 312.641.0300; F: 312.855.0350
amasciopinto@kmklawllp.com
rkatz@kmklawllp.com



                              CERTIFICATE OF SERVICE

       I, Rachel A. Katz, an attorney, hereby certify that the above Defendant’s Unopposed
Motion for Short Extension of Time to File Post-Trial Motions was served upon all counsel of
record via ECF Filing on March 20, 2019.

                                           By:    /s/ Rachel A. Katz
                                                  One of Defendant’s Attorneys




                                              2
